Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 1 of 67 Page ID #:6814
                                                                                 1


     1                         UNITED STATES DISTRICT COURT

     2            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

     3           HONORABLE VIRGINIA A. PHILLIPS, U.S. DISTRICT JUDGE

     4

     5   UNITED STATES OF AMERICA,                  )
                                                    )
     6               PLAINTIFF,                     )       CASE NO.
                                                    )
     7               vs.                            )       CR 19-00642-VAP
                                                    )       CR 20-00155-VAP
     8   IMAAD SHAH ZUBERI,                         )
                                                    )       PAGES 1 TO 67
     9               DEFENDANT.                     )
                                                    )
    10

    11

    12

    13                      REPORTER'S PARTIAL TRANSCRIPT OF
                                        SENTENCING
    14                         THURSDAY, FEBRUARY 18, 2021
                                        10:00 A.M.
    15                           LOS ANGELES, CALIFORNIA

    16

    17

    18

    19

    20

    21

    22
              ________________________________________________________
    23
                           MIRANDA ALGORRI, CSR 12743, RPR, CRR
    24                       FEDERAL       OFFICIAL     COURT   REPORTER
                             350    WEST    1ST   STREET,   SUITE   4455
    25                        LOS    ANGELES,      CALIFORNIA     90012
                                MIRANDAALGORRI@GMAIL.COM
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 2 of 67 Page ID #:6815
                                                                                 2


     1                           APPEARANCES OF COUNSEL:

     2

     3   FOR THE PLAINTIFF:

     4         NICOLA T. HANNA
               UNITED STATES ATTORNEY
     5         BY: DANIEL J. O'BRIEN
               BY: ELISA FERNANDEZ
     6         BY: JUDITH A. HEINZ
               Assistant United States Attorneys
     7         United States Courthouse
               312 North Spring Street
     8         Los Angeles, California 90012

     9
         FOR THE DEFENDANT:
    10
               BROWN GEORGE ROSS, LLP
    11         BY: THOMAS P. O'BRIEN
               BY: IVY A. WANG
    12         BY: NATHAN F. BROWN
               BY: MATTHEW O. KUSSMAN
    13         801 South Figueroa Street
               Suite 2000
    14         Los Angeles, California 90017

    15         KUTAK ROCK
               BY: DAVID A. WARRINGTON
    16         1625 Eye Street NW
               Suite 800
    17         Washington, DC 20006-4061

    18         HOCHMAN SALKIN TOSCHER PEREZ, P.C.
               BY: EVAN J. DAVIS
    19         9150 Wilshire Boulevard
               Suite 300
    20         Beverly Hills, California 90012

    21

    22

    23

    24

    25
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 3 of 67 Page ID #:6816
                                                                                 3


     1          LOS ANGELES, CALIFORNIA; THURSDAY, FEBRUARY 18, 2021

     2                                   10:00 A.M.

     3                                      ---

     4                    THE CLERK:    This is item Nos. 1 and 2, case

     5   Nos. LACR 19-642 and LACR 20-155, United States of America

     6   versus Imaad Zuberi.

     7                    Counsel, please state your appearances.

     8                    MR. DANIEL O'BRIEN:     Good morning, Your Honor.

     9                    Daniel O'Brien, Elisa Fernandez, and Judith Heinz

    10   appearing on behalf of the United States.

    11                    THE COURT:    Thank you.    Good morning.

    12                    MR. TOM O'BRIEN:     Good morning, Your Honor.

    13                    Tom O'Brien along with my client Imaad Zuberi who

    14   is present before the Court out on bond.         Along with us is

    15   Ivy Wang and Matt Kussman, Nate Brown, David Warrington,

    16   Evan Davis.

    17                    THE COURT:    Thank you.    Good morning.

    18                    This matter is on the Court's calendar for

    19   sentencing.    Are both sides ready to proceed?

    20                    MR. DANIEL O'BRIEN:     Yes, Your Honor.

    21                    MR. TOM O'BRIEN:     Yes, Your Honor.

    22                    THE COURT:    All right.    The way that we will

    23   proceed this morning would be the same as I conduct every

    24   sentencing with the following exception, and that is I'm going

    25   to go through in some detail my -- the guideline calculations
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 4 of 67 Page ID #:6817
                                                                                 4


     1   and my intended sentence.

     2                    But before I get to the 3553 factors, if either

     3   side wishes to discuss any of the matters that were filed under

     4   seal not on the public docket, then we will clear the courtroom

     5   with only counsel who have the necessary clearance, and I will

     6   hear that matter in a sealed hearing.         And then we will go back

     7   into session to go through the rest of the argument regarding

     8   the 3553(a) factors.

     9                    Is either side wishing to have such a sealed

    10   portion of argument?

    11                    MR. TOM O'BRIEN:     On behalf of my client, we are,

    12   Your Honor.

    13                    THE COURT:    But you will not be arguing that

    14   part.

    15                    MR. TOM O'BRIEN:     That is correct.

    16                    THE COURT:    All right.

    17                    MR. DANIEL O'BRIEN:     Your Honor, I will add that

    18   there is a specific exhibit that the defense filed that remains

    19   under seal that the Government would want to discuss.

    20                    THE COURT:    All right.    We will do that at a

    21   later point.

    22                    All right.    The presentence report was disclosed

    23   on January 24th, 2020, and the addendum and the revised report

    24   was filed on July 10th.

    25                    Mr. O'Brien, would you and your client stand at
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 5 of 67 Page ID #:6818
                                                                                  5


     1   the lectern?

     2                    MR. TOM O'BRIEN:     Yes.   Of course.

     3                    THE COURT:    Have you reviewed those with your

     4   client?

     5                    MR. TOM O'BRIEN:     I have.

     6                    THE COURT:    And, Mr. Zuberi, have you seen the

     7   probation officer's report?

     8                    THE DEFENDANT:    Yes, Your Honor.

     9                    THE COURT:    Have you reviewed them?

    10                    THE DEFENDANT:    Yes.

    11                    THE COURT:    Have you discussed them with your

    12   lawyer?

    13                    THE DEFENDANT:    Yes.

    14                    THE COURT:    Thank you.    All right.   Actually, as

    15   to -- my statement on the intended rulings is pretty lengthy,

    16   so if you want to be seated, you may.

    17                    MR. TOM O'BRIEN:     Thank you, Your Honor.

    18                    THE COURT:    Has the Government complied with the

    19   requirements of the Crime Victims' Rights Act?

    20                    MR. DANIEL O'BRIEN:      Yes, Your Honor.

    21                    THE COURT:    Are there any victims present that

    22   wish to address the Court today?

    23                    MR. DANIEL O'BRIEN:      No, Your Honor.

    24                    THE COURT:    Thank you.    All right.

    25                    In addition to the presentence reports, I have
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 6 of 67 Page ID #:6819
                                                                                 6


     1   reviewed everything that both sides have filed, and I'm going

     2   to list the main points just to make sure that you haven't

     3   filed anything that I haven't reviewed although I'm very

     4   confident that I have reviewed everything.

     5                    So the Government filed its -- in December of

     6   2019, the Government filed its position regarding obstruction

     7   of justice.    On March 17th, 2020, the Government filed its

     8   sentencing brief regarding the FARA violations; on March 18th

     9   of 2020 filed its position regarding the Federal Election

    10   Campaign Act violations and on March 20th filed its position

    11   regarding the tax violations; on April 13th filed its response

    12   to the defendant's objections to the presentence report; on

    13   May 18th, 2020, filed its position regarding acceptance of

    14   responsibility; November 9th, 2020, its response to the

    15   defendant's sentencing memorandum and its reply in response to

    16   the defendant's response regarding acceptance of

    17   responsibility; then November 9th the Government's final

    18   sentencing position.

    19                    On March 23rd of last year, the defense filed its

    20   objections to the presentence report; on May 18th the

    21   defendant's initial sentencing memorandum; on June 16th the

    22   defendant's response to the Government's position regarding

    23   acceptance of responsibility; on July 24th the defendant's

    24   position regarding the presentence report.         That would be the

    25   amended presentence report.
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 7 of 67 Page ID #:6820
                                                                                 7


     1                    Does either side have any objections to the

     2   presentence report other than what you have set forth in your

     3   papers?

     4                    MR. DANIEL O'BRIEN:     No, Your Honor.

     5                    MR. TOM O'BRIEN:     No, Your Honor.

     6                    THE COURT:    All right.    I am going to go through

     7   the objections.     As to some of them, I am going to expand on my

     8   rulings when I go through the 3553(a) factors.

     9                    The Government initially objected to -- well,

    10   they initially persisted in their objection to the presentence

    11   report of the probation officer's characterization of the FARA

    12   violations.    I would sustain that objection.        They objected

    13   with respect to the probation office's view that the FARA

    14   violations were not part of relevant conduct, and I would

    15   sustain that objection.       Relevant conduct includes offenses

    16   that were part of the same course of conduct or common scheme

    17   or plan as the offense of conviction.

    18                    So although probation correctly noted that there

    19   is no grouping under 3D1.2(d) of the FARA count, because there

    20   is no guideline section -- no analogous guideline section,

    21   whether the Court considers it in terms of the guideline

    22   calculation or really in connection with 3553(a) factors,

    23   particularly the first factor, the nature and circumstances of

    24   the offense, I agree with the Government that that conduct was

    25   part of a common scheme or plan or same course of conduct.
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 8 of 67 Page ID #:6821
                                                                                   8


     1                    The presentence -- initially the Government

     2   objected to the presentence report determination as to the

     3   amount of the federal tax loss, but that is now moot because

     4   the Government's calculation is $7,299,556 as set forth in the

     5   amended presentence report.       The same thing is true as to the

     6   amount represented for the FICA violations.          The presentence

     7   report was revised to reflect an amount of $774,358.           And then

     8   the Government objects to the two points that the probation

     9   office allowed for acceptance of responsibility.          For reasons

    10   that I am going to get into in a moment, I would sustain that

    11   objection.

    12                    The defense made the following objections: As to

    13   paragraph 21, that the defendant directed Person P to create

    14   Beltway and the WR Group to insulate him and to conceal his

    15   involvement from the United States Government, I would overrule

    16   that objection.

    17                    As to paragraph 23, again, I would overrule that

    18   objection.    That is to the statement in the presentence report

    19   that the defendant used for his personal benefit the proceeds

    20   of the Sri Lanka WR contract.       The defense contends that is

    21   irrelevant to offense conduct, and as I said, I would overrule

    22   that objection.

    23                    As to the tax loss set forth in paragraph 28, at

    24   first the defense contended that that amount really should be

    25   about $3.6 million arguing that his non income and expenses
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 9 of 67 Page ID #:6822
                                                                                  9


     1   should be considered.      I would overrule that objection.        To

     2   quote from the plea agreement paragraph 3, "The defendant

     3   admits he owes additional federal income taxes for the years

     4   2012, 2013, 2014, and 2015 as reflected in Internal Revenue

     5   Service closing agreements executed by the defendant and his

     6   spouse on September 17th and October 4th, 2019, and agrees to

     7   pay the tax deficiencies, fraud penalties, and statutory

     8   interest obligations as acknowledged in the closing agreements

     9   prior to January 31st, 2020."

    10                    So the argument that the defense makes that the

    11   Government can't use the civil case agreed statement is not

    12   really contradicted by the language in the plea agreement.

    13   Furthermore, the claims that Person J's oral 75 percent

    14   clawback agreement rendered those funds not income, Mr. Zuberi

    15   acknowledged in his tax return that the money from J was

    16   income.    And the Government's evidence submitted in connection

    17   with this issue -- the contracts, invoices, and e-mails showing

    18   the purpose of the wire transfers in connection with services

    19   rendered by the defendant in connection with the Al Areen

    20   scheme and the spreadsheet explaining all of that -- is more

    21   than sufficient to meet its burden of proof even above and

    22   beyond what's in the plea agreement.

    23                    The defendant's claim that the U.S. Cares

    24   investor funds did not represent income again depends on his

    25   claim that the money wasn't fraudulently converted.           But that
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 10 of 67 Page ID #:6823
                                                                                  10


      1   money still hasn't entirely been returned to the investors, and

      2   only some of it was returned when the defendant was threatened

      3   with legal action.     So I would overrule that objection.

      4                   The defense objects in paragraphs 34 through 38

      5   and 98 to 110 the facts set forth regarding the underlying

      6   Federal Election Campaign Act charge including the

      7   determination that the total amount of contributions in

      8   violation of FICA is substantially less than $756,000 and

      9   contends that the correct amount is roughly $385,000 so that

    10    there should be a 12-level rather than 13-level upward

    11    adjustment.    I would overrule that objection.

    12                    The Government has met its burden by a

    13    preponderance of the evidence that these -- the FICA violations

    14    totaled roughly $774,000.      From 2012 to 2016 Mr. Zuberi made or

    15    solicited $774,000 in 30 or more transactions, and some of

    16    these transactions were reimbursed or paid in advance by

    17    foreign nationals including, for example, a Kuwaiti corporation

    18    and a Saudi corporation.

    19                    Exhibit 1, the spreadsheet the Government

    20    prepared which is attached at docket No. 228 -- I won't go

    21    through it, but it explains in detail as to several of the

    22    alleged donors starting with A.A., for example, that she didn't

    23    have the resources to make the contributions in her name.

    24    There is no evidence submitted to support defendant's argument

    25    that he could have loaned her money or given her money or
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 11 of 67 Page ID #:6824
                                                                                  11


      1   provided supplemental income to her to finance some of the

      2   contributions.

      3                    As to person G.G., the defendant claims he

      4   advanced money to campaigns, and because G.G. reimbursed him

      5   later, this was only a technical violation.         But the Federal

      6   Election Campaign Act prohibits just those advances.

      7                    There is also a dispute between the parties on

      8   this issue about the salary reduction, but the 10 -- at one

      9   point the 1099 form that Person P got showed that his total

    10    salary in 2014 was $60,000 which undercuts the claim that he

    11    made the various donations or contributions.

    12                     As to Person I -- person Margaret doesn't exist,

    13    and the defendant made a payment under that name with his

    14    credit card.    Without going into pages of detail about the

    15    contributions that are all set forth in the papers, the

    16    Government has met its burden of proof on this issue.

    17                     As to paragraph 38, the defendant objects to the

    18    statement that $472,808 in alleged FICA violations were

    19    reimbursed or paid in advance by foreign nationals.          And,

    20    again, I would overrule that objection.        And the defense

    21    objects to the sophisticated means enhancement applied on the

    22    tax charge under Guideline Section 2T1.1.         I would overrule

    23    that objection.    The defendant's tax fraud in this case did not

    24    consist of simple underreporting as he claims.          And as one

    25    example, from April 2012 to February 2013, he told Person C to
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 12 of 67 Page ID #:6825
                                                                                  12


      1   route all of the wire transfers into his foreign account, and

      2   then he transferred the funds from the Dubai account to the

      3   U.S. accounts in many smaller transfers to make it look like it

      4   was transfers of wealth rather than income.         He concealed his

      5   foreign accounts.     He didn't file the required FBAR reports.

      6   So I would overrule that objection.

      7                   Then I have already discussed the discussion

      8   about the FARA violations as non relevant conduct.

      9                   It seems to me that the overarching dispute

    10    between the parties as to the guideline calculations is whether

    11    the guideline range accurately captures the criminal conduct

    12    here.   The Court is required to make a guideline calculation

    13    but does not presume that the guideline calculation is the

    14    appropriate sentence.

    15                    The defendant claims that his conduct is

    16    accounted for by the two-point upward adjustment for the number

    17    and scope of violations and that some of them -- he concedes

    18    that some of them came from foreign sources although at the

    19    same time he argues in connection with the evidence as to those

    20    adjustments and the monies that came from foreign sources.

    21                    The defense also points to other cases to support

    22    the contention that within guideline sentences are the

    23    exception for these types of offenses and that below guideline

    24    sentences are the norm.      And the Government has responded by

    25    pointing out some significant differences between the cases
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 13 of 67 Page ID #:6826
                                                                                  13


      1   cited by the defense and this case.

      2                   So turning to the advisory guidelines, I find

      3   that the advisory guideline range in this case is 121 to

      4   151 months, in other words, 10 years and 1 month to 12 years

      5   and 7 months; a one- to three-year period of supervised

      6   release; a fine ranging from $30,000 to $20,207,334.

      7                   The conviction for obstruction of justice in the

      8   single-count Indictment in case No. 20-155 -- that is the case

      9   that was transferred from New York -- that conviction is

    10    grouped with Count 3 of the Information in case No. 19-642 in

    11    this district because Count 1 of the Information in the 20-155

    12    case embodies conduct that is treated as an adjustment to

    13    Count 3 of the Indictment in case 19-642.

    14                    The offense level is correctly calculated at 32.

    15    The base offense level for the tax evasion charge which is

    16    Count 2 is 24 under Guideline Section 2T4.1(j) because the

    17    total tax loss from the years 2012 to 2015 equals $7,200,556.

    18    And then two levels are added for the sophisticated means used

    19    by the defendant under Guideline Section 2T1.1(b)(2) in

    20    connection with the sophisticated means adjustment.          I note

    21    that the defendant directed Person P to sign the Sri Lanka

    22    WR contract and create Beltway Government Strategies and later

    23    directed him to have WR, one of the alter ego companies of

    24    Mr. Zuberi, to engage in lobbying and PR services, open bank

    25    accounts for those companies, sign contracts on behalf of
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 14 of 67 Page ID #:6827
                                                                                  14


      1   Beltway with lobbyists and PR firms and directed who Person P

      2   was to pay and not pay on behalf of Beltway and WR in order to

      3   insulate and conceal his own involvement with those companies.

      4   But the companies really were the defendant's alter egos.

      5                   Then there is a two-level upward adjustment for

      6   obstruction of justice under Guideline Section 3C1.1.           The

      7   defendant paid or offered to pay multiple witnesses so that

      8   they would not fly to the United States where they could be

      9   interviewed by law enforcement, urged him not to talk to law

    10    enforcement officials, urged them to corroborate the

    11    defendant's stories and provide statements that exonerated him.

    12                    He also at the outset of the case when --

    13    investigation, I should say, when he changed counsel, the

    14    e-mails that had been collected and retained as required were

    15    given to Mr. Zuberi, and then new counsel had to report that

    16    the majority of the e-mails were no longer in existence which

    17    was done to -- not by counsel but by Mr. Zuberi to avoid

    18    detection and responsibility.       So that would total an offense

    19    level of 30 as to Count 2.

    20                    As to Count 3, the Federal Election Campaign Act,

    21    the base offense level is 8 under Guideline Section 2C1.8(a).

    22    There is a 14-level upward adjustment for the value of the

    23    illegal transactions which is, as I have said, approximately

    24    $774,000, plus two levels under Guideline Section

    25    2C1.8(b)(2)(A) because illegal transactions were made by or
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 15 of 67 Page ID #:6828
                                                                                  15


      1   received from foreign nationals.       Some of the FICA transactions

      2   were reimbursed or paid in advance by foreign nationals

      3   including Kuwaiti corporation, a Saudi corporation owned by a

      4   person with joint citizenship of the United Kingdom and

      5   Saudi Arabia as some examples.       And then additional two levels

      6   under Guideline Section 2C1.8(b)(4) because the defendant

      7   engaged in 30 or more illegal transactions, plus two levels for

      8   obstruction of justice under Guideline Section 3C1.1.

      9                   As I said, the defendant paid or offered to pay

    10    various witnesses so they wouldn't come to the United States

    11    where they could be interviewed or to talk to law enforcement.

    12    So that totals an offense level of 28.

    13                    With the multiple count adjustment of 2, which is

    14    added to the higher adjusted level which is 30, that results in

    15    an offense level of 32.

    16                    The defendant's criminal history category is one.

    17    He has no criminal history points.

    18                    The parties dispute whether the defendant should

    19    receive a downward adjustment of either two points or three

    20    points for acceptance of responsibility.         The probation

    21    office's report calculated a two-point adjustment for

    22    acceptance of responsibility.       The third point, of course,

    23    there has to be a motion by the Government.         The Government

    24    does not move for that third point and argues that there should

    25    be no downward adjustment at all for acceptance of
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 16 of 67 Page ID #:6829
                                                                                  16


      1   responsibility.

      2                   Application Note 4 to this section says that an

      3   enhancement under Guideline Section 3C1.1, which is appropriate

      4   here, ordinarily means that the defendant hasn't accepted

      5   responsibility for criminal conduct, but there may be

      6   extraordinary cases where both acceptance of responsibility and

      7   the obstruction of justice guideline could apply.          But this is

      8   not an extraordinary case in that sense.

      9                   The defendant did plead guilty before Indictment

    10    as the defense points out, but there are a number of things in

    11    addition to the conduct of persuading witnesses and paying

    12    businesses not to come to the United States and destroying the

    13    e-mails.   He has not complied with the requirements of his plea

    14    agreement.    He hasn't paid back the amounts in back taxes or

    15    not the total amounts.

    16                    As I said, he has destroyed relevant e-mails and

    17    tried to prevent witnesses from speaking to law enforcement

    18    offering to repay their, quote, "investments" if they would

    19    meet him outside the country in Dubai, for example.

    20                    The guideline with a criminal history category of

    21    one and an offense level of 32, as I said, the guideline range

    22    is 121 months to 151 months.

    23                    And now I would turn to the 3553(a) factors which

    24    I will discuss at length.      But before we do that, I will

    25    conduct the sealed session which should be fairly brief.           I
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 17 of 67 Page ID #:6830
                                                                                   17


      1   have read the materials submitted by both sides in connection

      2   with those issues, but I will permit both sides to argue

      3   briefly as to that.

      4                   So all of those in the courtroom who do not have

      5   a security clearance must leave.

      6                   Sir, you can take your mask off if you stand

      7   right at the lectern behind the shield while you're speaking.

      8                   AUDIENCE MEMBER:     Can you hear me now?      My name

      9   is Brian Melley, B-r-i-a-n M-e-l-l-e-y, reporter with the

    10    Associated Press.

    11                    I respectfully object to the closing of this

    12    proceeding to the public and the news media.         The 1st and

    13    14th Amendments of the U.S. Constitution guarantee the right to

    14    open court proceedings except in cases of unusual nature.

    15    Proceedings should only be closed as a last resort and only

    16    after showing compelling interest to require that no less

    17    restrictive alternative is available.        Before you rule on this

    18    motion, I request a recess to let my employer and our attorney

    19    decide if we want to be heard on this matter.

    20                    THE COURT:    Well, the compelling interest here --

    21    and I think the record is clear -- is that there are a few

    22    matters in this case that were not filed on the public docket

    23    because they are classified for national security interests,

    24    and that is the compelling interest I find justifies the

    25    closing of the courtroom.      I expect this portion of the
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 18 of 67 Page ID #:6831
                                                                                  18


      1   argument to be brief in relation to all of the other matters

      2   that will be discussed on the record, but these documents are

      3   classified, and they cannot be viewed or discussed by anyone

      4   who doesn't have the necessary security clearance.          I am going

      5   to deny the request for a recess.

      6                   AUDIENCE MEMBER:     Thank you for hearing me.

      7               (Sealed proceedings were held and

      8               reported but not included herein.)

      9                   THE COURT:    All right.    We are on the record, and

    10    for the reasons that I stated earlier we are -- we conducted a

    11    session in a sealed courtroom because of the interests that I

    12    identified and that were also identified in the minute order

    13    issued as docket No. 302.      All right.

    14                    Now we're going to turn to the discussion of the

    15    3553(a) factors.     The Court makes the following individualized

    16    determination based on the facts of this case.

    17                    Starting with the nature and circumstances of the

    18    offense -- and some of them I have already described earlier in

    19    connection with the guideline calculations.         As to Count 1 in

    20    the 19-642 case, the FARA violations, the defendant, starting

    21    in late 2013, met with officials of Sri Lanka and negotiated an

    22    agreement for his company Avenue Ventures for a specific

    23    purpose, for the company to lobby and make public relations

    24    efforts to rehabilitate Sri Lanka's image in the United States

    25    focusing on changing U.S. government policies and improve
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 19 of 67 Page ID #:6832
                                                                                  19


      1   public perception regarding Sri Lanka's persecution of its

      2   minority Tamils population.

      3                   In April of 2014, the WR Group contracted with

      4   Sri Lanka Central Bank for strategic advice, consultation, and

      5   so forth requiring payment of eight-and-a-half-million dollars

      6   to WR Group.

      7                   The defendant acted as an unregistered agent of

      8   Sri Lanka having Person P sign that contract, create Beltway

      9   Strategies -- Beltway Government Strategies and WR in order to

    10    lobby and provide public relations and conduct other activities

    11    such as opening bank accounts and making payments.          And having

    12    Person P do that was done to hide the defendant's own

    13    involvement with Beltway and WR who were actually the

    14    defendant's alter egos.

    15                    Starting December of 2013 until October of 2014,

    16    the defendant acted as an unregistered agent of Sri Lanka

    17    soliciting members of congress to accept all expense paid trips

    18    to Sri Lanka, et cetera, negotiating contracts with lobbyists,

    19    coordinating and participating in meetings between the

    20    Sri Lanka delegation and members of congress or staff.

    21                    In 2014 Sri Lanka wired four-and-a-half-million

    22    dollars to the defendant's personal bank account and between --

    23    well, I think up until September of 2014 another $2 million to

    24    the WR bank account.     And then the defendant directed Person P

    25    to transfer the majority of these funds into the accounts the
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 20 of 67 Page ID #:6833
                                                                                  20


      1   defendant controlled and used much of the money for his

      2   personal benefit.

      3                   He failed to register under the Foreign Agents

      4   Registration Act, and he caused Person P to file the FARA

      5   regulatory statements, identified Beltway as a Sri Lankan

      6   agent.   The registration statement contained false statements

      7   and had material omissions.      Both of the FARA registration

      8   filings failed to report any of the money that Beltway received

      9   from Sri Lanka.    The money disbursed to companies under the

    10    defendant's control were the monies disbursed to subcontractors

    11    that had engaged in the Sri Lanka lobbying and the PR efforts.

    12                    On August 14 defendant filed a short form FARA --

    13    August 14 of 2014 filed a short form FARA registration

    14    statement under penalty of perjury with false statements and

    15    material omissions including that he was only a consultant for

    16    Beltway, that he merely received a salary from Beltway, not

    17    based solely on services rendered to the foreign principal

    18    when, in fact, he not only got a salary from Beltway but

    19    six-and-a-half-million dollars from Sri Lanka for lobbying and

    20    public relations work.

    21                    He also stated that he had not made any

    22    contributions of money from his own funds for any political

    23    election when actually he made dozens of contributions from his

    24    own funds.

    25                    September 15, 2015, he filed a FARA registration
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 21 of 67 Page ID #:6834
                                                                                  21


      1   statement and a supplemental statement for himself with

      2   material false statements and material omissions, again,

      3   claiming he provided no services to Sri Lanka after

      4   September 2014 when he told Sri Lankan officials that a

      5   congressman would visit and attached a letter from his attorney

      6   with false statements about his limited involvement and that

      7   FARA registration was not required because he only did non

      8   political work in furtherance of commerce.

      9                   As to the tax violations, which is Count 3 in the

    10    Information in the 19-642 case, on April 15, 2015, he filed a

    11    tax return stating had he total income of $558,000.          He didn't

    12    include the payment of six-and-a-half-million dollars for

    13    services rendered to Sri Lanka under the Sri Lanka WR contract.

    14    He failed to file a tax return for 2012.         Between 2012 and

    15    2016, he solicited more than $1.3 million in campaign

    16    contributions which he converted for his personal use and

    17    failed to report on his taxes.

    18                    In 2013 and 2015, he provided inaccurate

    19    information that resulted in substantial underpayment of income

    20    tax due.   And the total for the years 2012 through 2015,

    21    7,299,000 -- $7,299,556.

    22                    Moving on to the Federal Election Campaign Act

    23    violations, in 2015 the defendant made contributions in the

    24    names of others.     He reimbursed contributions made by others

    25    and received reimbursement from others for contributions he
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 22 of 67 Page ID #:6835
                                                                                  22


      1   made in connection with federal elections.         He made

      2   contributions in the names of others by making online

      3   contributions with his credit cards.        Between 2012 and 2016, he

      4   made or solicited more than $250,000 but less than

      5   one-and-a-half-million dollars in contributions, as I said

      6   earlier, from a Kuwaiti corporation, from a Saudi corporation,

      7   residents of the United Kingdom, and Switzerland, the

      8   obstruction of justice count, which is the single count in the

      9   20-551 case from the Southern District of New York.

    10                    When the U.S. Attorney's Office began its

    11    investigation in 2016, they attempted to interview the

    12    defendant and issued grand jury subpoenas to companies under

    13    his control.    In February of 2019 the press reported on a

    14    subpoena issued by the Southern District of New York seeking

    15    records of contributions to the 2017 Inaugural Committee

    16    mentioning the defendant by name.       February of 2019 the

    17    Government, that is, the U.S. -- I think it was the

    18    U.S. Attorney's Office in New York at that time -- told the

    19    defendant's attorneys it would proceed with the investigation

    20    and possible indictment.

    21                    The following things occurred after the defendant

    22    became aware of the investigation that happened -- began in

    23    2016, and the U.S. Attorney's -- law enforcement attempted to

    24    interview the defendant.

    25                    As to L.L., that person issued a $50,000 check to
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 23 of 67 Page ID #:6836
                                                                                  23


      1   the defendant for an investment in something called RadPad, and

      2   starting in August of 2016 the defendant diverted $10,000 of

      3   that to his personal bank account and then in 2017 diverted

      4   another $20,000 to another bank account that he used for

      5   payment of his California state income taxes.

      6                   In November of 2016, L.L. agreed to contribute

      7   $50,000 to the defendant for, quote, "Taking him to the

      8   White House."    When that didn't happen, L.L. wanted the money

      9   returned, and the defendant agreed to meet him in Los Angeles

    10    but refused to discuss the refund check while the two of them

    11    were in the car.     And he told L.L. that he was being followed

    12    by the FBI and asked L.L. not to talk to the FBI and said that

    13    he would get him a lawyer if the FBI contacted him.

    14                    Then he gave L.L. a check for $50,000.         L.L.

    15    misplaced it, asked for it again as well as continuing to ask

    16    for stock share certificates showing that he had made the

    17    $50,000 investment in RadPad.

    18                    In July of 2017, the defendant gave L.L. a

    19    $50,000 check with a notation "investment payback" on the memo

    20    line, and again, in February of 2019, L.L. still wanting a

    21    stock certificate, the defendant gave him another $50,000

    22    check.

    23                    As to Person C, from May of 2012 to February of

    24    2016, C wired $1,533,400 to the defendant's bank account for

    25    the purpose of making contributions to U.S. political campaigns
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 24 of 67 Page ID #:6837
                                                                                  24


      1   in the 2013 Presidential Inaugural Committee.         The defendant

      2   donated $480,000 to campaigns and covered the remainder --

      3   converted the remainder of that money for his personal use

      4   without Person C's knowledge.       Person C wanted a refund because

      5   the defendant failed to make good on promises that business

      6   opportunities would develop as a result of the contributions

      7   that were to be made.

      8                   So in May of 2018 the defendant met with Person C

      9   at a hotel in Dubai, took Person C's cell phone and put it in

    10    another room because, quote, "The FBI might be listening,"

    11    searched Person C to make sure he wasn't wearing a wire, and

    12    told him not to enter the United States and promised to hire a

    13    lawyer for Person C so that they could, quote, "Be on the same

    14    page."

    15                    July of 2018 the defendant wired Person C

    16    $100,000 and promised to send additional funds.          And in

    17    February of 2019, Person C told the defendant that the FBI

    18    tried to subpoena him, and defendant again said, let's meet in

    19    Dubai.

    20                    The defendant continued to ask him -- Person C to

    21    meet with him in Dubai because if -- because otherwise the

    22    defendant would go to prison.       And the defendant also told

    23    Person C repeatedly not to say anything to the FBI.          He offered

    24    him $1 million and later $2 million to come to Dubai.           That is

    25    at least part of the criminal conduct covered in that count.
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 25 of 67 Page ID #:6838
                                                                                  25


      1                   There is also the activity with the U.S. Cares

      2   investors.    From September of 2013 to March of 2014, persons or

      3   entities L, M, N, and J invested about 7 million in U.S. Cares

      4   which was for the purpose of applying for a license from the

      5   Office of Foreign Assets Control permitting U.S. Cares to

      6   export food, medicine, and medical supplies from the

      7   United States to Iran.      The defendant did not transfer any of

      8   these funds from the investors into a U.S. Cares capital

      9   account.   Instead, he converted most of it to his benefit with

    10    some portion used for costs for retaining counsel and

    11    submitting the application to the OFAC.

    12                    Person M asked the defendant to return his

    13    $2 million contribution because the defendant didn't properly

    14    invest it.    In April of 2014, the defendant signed a contract

    15    agreeing to refund half of M's investment and sent him the

    16    money.

    17                    In April of 2018, the defendant wired $1 million

    18    to N and to J, and then after that N, M, and J issued positive

    19    statements about the defendant to U.S. Cares conflicting with

    20    the previous statements they had made of taking their

    21    investments and not living up to the contract.

    22                    As to the obstruction of justice -- in addition,

    23    as to the obstruction of justice, in November of 2017 the

    24    Government issued a subpoena for corporate e-mails covering the

    25    period from 2010 through 2017.       And in January of 2018, defense
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 26 of 67 Page ID #:6839
                                                                                  26


      1   counsel -- previous defense counsel told the Government there

      2   were thousands of e-mails in the accounts in defendant's name

      3   and that 14 more accounts -- e-mail accounts were accessible.

      4                   None of those e-mails were produced at that time.

      5   Then they were returned to the defendant when he changed

      6   counsel.   And all that was produced in 2019 -- rather than what

      7   was described by previous counsel, all that was produced in

      8   2019 were personal and noncorporate e-mails, and the latest one

      9   was dated in August of 2016.       These deleted e-mails were

    10    relevant to the Government's investigation.

    11                    That is only some of the criminal conduct that is

    12    covered by the defendant's conviction on those counts.

    13                    The history and characteristics of the defendant,

    14    the second factor under 3553(a), the defendant is 50 years old.

    15    He holds a Bachelor's degree and a Master's degree from USC.

    16    He is an only child.     Both of his parents are deceased.        His

    17    father died in 2011, his mother in 2016, and by all accounts he

    18    cared for them very, very well throughout their lives and

    19    during their final illnesses.

    20                    He immigrated to the United States when he was

    21    4 years old for medical treatment, and he lived in New York

    22    with his parents until moving to California in 1993 to attend

    23    his undergraduate studies.

    24                    After he obtained his Bachelor's degree, he

    25    worked for TransAmerica in various countries.         He then, while
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 27 of 67 Page ID #:6840
                                                                                  27


      1   still working for TransAmerica, got his MBA from USC.

      2                   He married in 2009 to Willa Rao.        They have two

      3   children.    I believe they're aged now 5 and 3.        He has some

      4   physical illnesses.     He suffers from diabetes.       He also has

      5   some sleep and allergy disorders.

      6                   There are many letters that have been submitted

      7   in support of the defendant recounting that he has been a

      8   generous donor to various charitable causes.         He has a total

      9   net worth of over $32 million and a very large positive monthly

    10    cash flow mostly from rental properties.         So that would not be

    11    interrupted if he is incarcerated.        And it goes to imposition

    12    of a crime.

    13                    The need for the sentence to reflect the

    14    seriousness of the offense, promote respect for the law, and

    15    provide just punishment.      In the presentence reports, the

    16    probation office characterized the offenses here as

    17    transparency offenses and nonserious technical reporting

    18    violations, and they recommended a 27-month downward adjustment

    19    from the low end of what they calculated to be the sentencing

    20    range.

    21                    In the Court's view, these are not minor

    22    reporting offenses.     The defendant funneled millions of dollars

    23    from foreign persons and foreign corporations to U.S. political

    24    campaigns.    He did it repeatedly on behalf of various foreign

    25    interests.    This is far from a case of an unsophisticated
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 28 of 67 Page ID #:6841
                                                                                  28


      1   person who made donations without making the proper

      2   disclosures.    Rather, it's a case with a highly educated man

      3   who falsely told foreign principals and foreign corporations

      4   that this is the way America works, by buying influence through

      5   large and, for the most part, illegal contributions by foreign

      6   persons and corporations.

      7                   Not only did he funnel illegal foreign

      8   contributions, but once he learned he was being investigated,

      9   he attempted to silence some of the witnesses to his wrongdoing

    10    warning them not to enter the United States so that they

    11    couldn't be interviewed by the FBI, promising to pay them, and,

    12    in fact, some of them paying them large sums of money if they

    13    would meet him outside of the United States, and also

    14    destroying incriminatory evidence.

    15                    He took money from so-called investors but

    16    diverted it to his own use, and then he didn't report it as

    17    income, and he didn't pay taxes on it.        All of these are

    18    serious offenses.     The FARA offenses are not accounted for in

    19    the guideline range, but that wrongdoing is also significant.

    20                    When we hear lamentations about the relatively

    21    low voter turnout in the United States elections and statements

    22    that voters feel there is no point in voting because the system

    23    is corrupt and it's rigged and that lawmakers are influenced

    24    only by money, that illustrates or demonstrates how important a

    25    case like this is because, when such wrongdoing is uncovered,
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 29 of 67 Page ID #:6842
                                                                                  29


      1   in this case among many other things, is an illustration of how

      2   much work is involved to uncover these kinds of financial

      3   crimes -- it's an enormous amount of effort -- then a sentence

      4   below the advisory guideline range, as the defense urges, that

      5   is not just punishment.

      6                   The next 3553(a) factors is adequate deterrence,

      7   the need for the sentence to provide adequate deterrence and to

      8   protect the public.     This is -- this is the defendant's first

      9   conviction.    He has, as I said, a history of generosity to

    10    charitable causes and apparently has otherwise lived a

    11    law-abiding life, taking care of his ill parents, providing for

    12    his family, and perhaps it's unlikely that he will reoffend.

    13                    But the deterrence factor also applies to

    14    deterrence in a broader sense, and that is to general

    15    deterrence, to deter others who might be inclined to commit

    16    these kinds of offenses.      And the need to deter this kind of

    17    wrongdoing is particularly important, again, in this kind of a

    18    case where there was a course of conduct whose hallmarks were

    19    repeated, planned, schemed wrongdoing.

    20                    It was not a spur-of-the-moment crime of

    21    opportunity, the classic example being someone who grabs the

    22    cash that falls off the back on the Brinks truck on its way to

    23    the bank.    In 21 years as a district judge, I have never had a

    24    case like that where somebody grabbed the cash from the Brinks

    25    truck.   But I have had a lot of cases where the person was
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 30 of 67 Page ID #:6843
                                                                                  30


      1   being prosecuted on what I would call a crime of opportunity or

      2   impulse.   This is not that case.

      3                   The defendant deceived investors and would-be

      4   donors by soliciting funds with a promise to buy access to the

      5   American lawmakers saying this is how it's done in America, and

      6   then he didn't report that he was acting as an agent for

      7   foreign countries or non U.S. citizens.        And he funneled

      8   foreign contributions to political campaigns and politicians,

      9   and he syphoned off from the funds he received for his own use,

    10    and then he didn't pay millions of dollars of taxes on the very

    11    large amount of money he made doing this.

    12                    These are the sorts of crimes that are complex

    13    and difficult to investigate and prosecute.         While it may be

    14    impossible to measure what actually deters crime, given the

    15    amount of sophistication and planning that went into this --

    16    these crimes as opposed to a one-off type of offense where it

    17    is a crime of opportunity and no planning is involved, the

    18    sentence in this case must be sufficient but no longer than

    19    necessary to impress upon others who are in a position to

    20    commit crimes that threaten a free and fair democratic

    21    electoral process, that these are serious offenses, not merely

    22    reporting failures.     So I view both deterrence and the need to

    23    protect the public as important factors in this case.

    24                    Finally, the applicable 3553(a) factor that I

    25    will discuss is the need to avoid sentencing disparity.           So the
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 31 of 67 Page ID #:6844
                                                                                    31


      1   advisory guidelines are used for this purpose, and here, by my

      2   calculation, the guidelines counsel a sentence between

      3   121 months, which is just about 10 years, to 151 months or

      4   12 years and 7 months.      But the guidelines here do not account

      5   for the FARA violations as I have said before.          Those are

      6   serious offenses in this case.

      7                    In addition to what I have already said, the

      8   Bahraini government on the Al Areen resort paid money in the

      9   effort to feat a proposed resolution in congress denouncing

    10    repression of speech and civil rights in Turkey, the defendant

    11    acting on behalf of the Turkish government or Turkish citizens,

    12    at least made strenuous efforts with members of congress to

    13    defeat this proposed resolution while never registering as a

    14    foreign agent.    Again, those are just some examples.        There are

    15    many others.

    16                     So because of the lack of accounting for the FARA

    17    violations which are very serious and the other relevant

    18    uncharged conduct, I consider the sentence outside the

    19    guideline range in this case, above the guideline range.            But

    20    having considered all of the evidence submitted by both sides

    21    and all the arguments including -- well, I haven't heard all of

    22    the arguments yet but all the written arguments including the

    23    mitigating evidence submitted by the defense, I am inclined to

    24    sentence the defendant in this case to 144 months in custody,

    25    restitution in the amount of $15,705,080, and a fine of
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 32 of 67 Page ID #:6845
                                                                                  32


      1   $1,750,000, and three years of supervised release.

      2                   We will also need to discuss with counsel, after

      3   you have made your arguments, a self-surrender date and perhaps

      4   some proposed conditions modifying the current conditions of

      5   release given the defendant's -- I know he surrendered his

      6   passport and has posted a very large cash bond or amount, but I

      7   still would like discussion on additional measures to be taken

      8   before a self-surrender date.

      9                   Again, to confirm, there are no victims that wish

    10    to address the Court?

    11                    MR. DANIEL O'BRIEN:      Yes, Your Honor.

    12                    THE COURT:    All right.    Mr. O'Brien, are you

    13    going to argue for the defense?

    14                    MR. TOM O'BRIEN:     Thank you, Your Honor.      I

    15    appreciate the very detailed tentative from the Court.

    16                    THE COURT:    Mr. O'Brien, if you would stand at

    17    the lectern.

    18                    MR. TOM O'BRIEN:     I apologize.

    19                    THE COURT:    Thank you.

    20                    MR. TOM O'BRIEN:     Your Honor, we appreciate the

    21    details the Court has provided in its tentative to allow us to

    22    focus with the Court's permission.        I understand that the

    23    hearing has been lengthy already.       We have some very narrow

    24    arguments we would like to bring to the Court's attention.

    25                    THE COURT:    As much time as is needed within
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 33 of 67 Page ID #:6846
                                                                                   33


      1   reason.

      2                   MR. TOM O'BRIEN:     As always, Your Honor.      Thank

      3   you.

      4                   Following that, there are several individuals

      5   that would like to address the Court briefly if the Court would

      6   permit, and I can identify that in a moment.

      7                   THE COURT:    Of course the defendant has the right

      8   to allocute.

      9                   MR. TOM O'BRIEN:     And also the defendant would

    10    like to address the Court at the very end before the Court

    11    imposes sentence.

    12                    If I could then ask Mr. Evan Davis to address

    13    narrow points on the tax issue.

    14                    THE COURT:    That is fine.     So when you say other

    15    persons, you mean other counsel.

    16                    MR. TOM O'BRIEN:     Yes, Your Honor.     There's one

    17    other counsel -- Mr. Lawrence has a very narrow issue he would

    18    like to address the Court on FARA.        I suppose by "other

    19    persons," civilians in the audience who essentially want to

    20    speak up on behalf of the defendant if the Court would allow.

    21    Some of them have already submitted a letter.         One has not.

    22                    THE COURT:    I would not -- other than the

    23    defendant's right to allocute, I have read everything that has

    24    been submitted and taken it into consideration.          I would not

    25    permit any further members of the public to speak.
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 34 of 67 Page ID #:6847
                                                                                  34


      1                   MR. TOM O'BRIEN:     Very good.    Thank you,

      2   Your Honor.

      3                   MR. DAVIS:    Can the court reporter hear me with

      4   my mask on?

      5                   Thank you, Your Honor.

      6                   So because the tax guidelines are, in essence,

      7   the base of the guideline computation and there is one

      8   particular enhancement that the Court determines, which is

      9   sophisticated means, the things that the Court pointed to as

    10    the basis for its finding that caught my attention were the use

    11    of the foreign bank account, and the Court also referenced the

    12    fact that Mr. Zuberi did not file an FBAR form.

    13                    I know, if you look at the Government's papers,

    14    it would look like Mr. Zuberi -- there is a footnote in their

    15    tax filing.    It would look like Mr. Zuberi had a history of

    16    filing FBARs which, in the instance of 2013 through 2016, if he

    17    doesn't file it when he has filed it before, it is logical to

    18    assume that it was an intentional act.

    19                    The Government, after we repeatedly told them

    20    Mr. Zuberi doesn't think he ever filed an FBAR report, doesn't

    21    remember that, the Government about a year later produced a

    22    document which was the FBAR which clearly does not include his

    23    signature, and I think the Government agrees it was not his

    24    signature.    It was a company by a letter that said here is the

    25    FBAR.   We will get you a wedding signature later.
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 35 of 67 Page ID #:6848
                                                                                   35


      1                   For some reason the Government believes that

      2   Mr. Zuberi was involved in that, but I don't think there is any

      3   basis for the Court to reach that conclusion.         I have a copy of

      4   the document although I don't think it is disputed by the

      5   Government.

      6                   So I wanted to focus the Court on that because

      7   one of the linchpins of the sophisticated means enhancement is

      8   the use of a foreign account.       Obviously, as the Court just

      9   stated a few minutes ago, four-and-a-half-million dollars went

    10    into his own name which is sort of quintessentially not

    11    sophisticated means from a tax perspective if you put it into

    12    your own account.

    13                    So certainly the lion's share of the money from

    14    Sri Lanka, for example, that the Government pointed out went

    15    through foreign accounts was an account in his own name.           You

    16    have then a series of smaller transactions which I think, if

    17    the Government had contacted the bank, they would have found

    18    out that that was the daily limit.        Mr. Zuberi travels, as we

    19    all know, around the world all the time.

    20                    So when the Court was concluding that sending it

    21    in $40,000 increments was indicative of, in essence, a

    22    sophisticated scheme, I don't think that the evidence supports

    23    that.   Given that those two points make a years' long

    24    difference at least in the guideline calculation, we wanted to

    25    bring that to the Court's attention that I think some of the
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 36 of 67 Page ID #:6849
                                                                                   36


      1   facts that the Court is looking at as essential to that finding

      2   I think are not supported in the record.

      3                    THE COURT:   Well, really, though, all you are

      4   arguing is that not all of the transactions involved foreign

      5   bank accounts.    It is undisputed that many of them did.

      6                    MR. DAVIS:   Certainly.    As we briefed -- I don't

      7   want to go through the briefs again.        But the element in terms

      8   of sophisticated means is not just the use of the accounts.             It

      9   is the use of the accounts in order to hide his identity.           That

    10    is critical to the process because the mere use of a foreign

    11    account is not in and of itself sufficient for a sophisticated

    12    means finding.    So that point.

    13                     The second point goes to the fine.       So I didn't

    14    hear the Court say that it was going to impose Casa prosecution

    15    which --

    16                     THE COURT:   There is a question I have for the

    17    Government because that is required.        So if you want to address

    18    it, go ahead.

    19                     MR. DAVIS:   I would.     Clearly that is contrary to

    20    law, Your Honor.

    21                     THE COURT:   You mean the Casa prosecution or --

    22                     MR. DAVIS:   For someone who has pled guilty, it

    23    is clearly contrary to law.      I suspect the Court has never

    24    imposed it in a tax case in which someone has pled guilty.              So

    25    the Government can withdraw it, or I certainly can point the
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 37 of 67 Page ID #:6850
                                                                                  37


      1   Court to United States versus --

      2                   MR. DANIEL O'BRIEN:      Your Honor, I trust

      3   Mr. Davis's representations on this.        I'm unaware of the law

      4   that he cited, but the fact that he is prepared to cite that is

      5   contrary to law and that it is not applicable in a situation

      6   where defendant has pleaded guilty, the Government would

      7   withdraw that request.

      8                   THE COURT:    There was no detail involved.       There

      9   was a request, but that is what I was going to ask the

    10    Government about.     I think you can move on.

    11                    MR. DAVIS:    Thank you, Your Honor.

    12                    So the final point goes to the fine.        What I

    13    would point to the Court -- I know you are looking at the PSR

    14    to say that there is $30 million of assets.         So you have

    15    Mr. Zuberi goes -- he's paid about $10 million to the IRS which

    16    would have brought that number down because that occurred

    17    after.

    18                    THE COURT:    You mean after the --

    19                    MR. DAVIS:    After the PSR.

    20                    THE COURT:    After the time of the PSR.

    21                    MR. DAVIS:    He obviously has $3 million in his

    22    account.   Basically it's a bond that the parties have agreed,

    23    if he hasn't already fully paid, would go to the IRS.           Because

    24    interest runs, he has about another -- let's say it will be

    25    17 million instead of 16 million.       So there is about another
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 38 of 67 Page ID #:6851
                                                                                  38


      1   4 million left to pay to the IRS.       The FTB is already looking

      2   at him.   Usually you pay about a quarter to the FTB.         So he

      3   will be looking at -- his tax bill alone --

      4                   THE COURT:    You are referring to the California

      5   Franchise Tax --

      6                   MR. DAVIS:    Correct, Your Honor.      So his tax bill

      7   alone is going to exceed the amount of unreported income.             It's

      8   going to be well north of $20 million when all is said and

      9   done.   He has sold many of the assets that we are talking about

    10    in order to get down to the $13 million.         He has a number of

    11    loans, some of which post-date the PSR.        I asked -- I don't

    12    know that we need testimony, but I asked the accountant that we

    13    have been using, in essence, is Mr. Zuberi above water when you

    14    count, for instance, money he still has to pay back to the

    15    U.S. Cares investors?     He still owes his lawyers money,

    16    et cetera.    The answer is he is way underwater.

    17                    So our position is a fine would be inappropriate

    18    for Mr. Zuberi certainly if it's based on the idea that he is

    19    sitting on many millions of dollars of assets.          From our

    20    perspective, he is underwater, and it would be inappropriate to

    21    impose a fine on him at all, Your Honor.

    22                    So those are all the arguments that I have,

    23    Your Honor.

    24                    THE COURT:    Thank you.

    25                    MR. TOM O'BRIEN:     Mr. Lawrence will address the
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 39 of 67 Page ID #:6852
                                                                                  39


      1   Court briefly, Your Honor, on the FARA issue.

      2                   THE COURT:    Thank you.

      3                   MR. WARRINGTON:     Good afternoon, Your Honor.

      4   David Warrington on behalf of Mr. Zuberi.

      5                   Just briefly, when Your Honor was going through

      6   the issue with regard to the relevant conduct on the FARA

      7   issue, I think the Court referenced the sentencing guideline

      8   requirement test, and I believe that it referenced 3D1.2(b).            I

      9   believe the correct reference should have been 3D1.2(d) which

    10    would not allow the other countries to be used as relevant

    11    conduct in this case.

    12                    THE COURT:    For guideline calculation purposes.

    13                    MR. WARRINGTON:     I'm sorry?

    14                    THE COURT:    For guideline calculation purposes.

    15                    MR. WARRINGTON:     Correct, Your Honor.     I raise

    16    that point.    It has been briefed, this specific issue.         So I

    17    won't belabor it.     I'm mindful of the Court's time.       I am

    18    mindful of the Court's time, and I can give you a document.

    19    It's docket entry 122, pages 29 and 30.

    20                    THE COURT:    I have read that more than once.

    21                    MR. WARRINGTON:     Okay.   Thank you.

    22                    THE COURT:    Thank you.    All right.

    23                    MR. TOM O'BRIEN:     Last, Your Honor, with the

    24    Court's permission for a moment or two, I would like to address

    25    the Court's tentative on acceptance of responsibility and the
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 40 of 67 Page ID #:6853
                                                                                  40


      1   denial of the three points.      If I heard the Court correctly,

      2   the Court focused on obstruction of justice and the fact that

      3   the defendant paid off witnesses and e-mail destruction and

      4   other things.    I know it was a partial list by the Court in

      5   order to negate the early sentencing responsibility.

      6                   The Government initially had raised the frivolous

      7   argument claim.    We addressed that in our papers.

      8                   THE COURT:    I'm not -- I'm not characterizing the

      9   arguments that were made as frivolous.

    10                    MR. TOM O'BRIEN:     I appreciate that.

    11                    THE COURT:    So that is not part of my -- the

    12    basis for my decision on acceptance of responsibility.

    13                    MR. TOM O'BRIEN:     I understand.    I'm just going

    14    to ask the Court to consider -- and it is kind of a policy

    15    argument and part of a case law argument -- the things the

    16    Court has focused in on to negate his early acceptance

    17    responsibility are conduct committed by the defendant prior to

    18    his pleading guilty and under some of the case law --

    19                    THE COURT:    Excuse me for interrupting you, but

    20    there is one thing -- and I believe I mentioned this.           Maybe I

    21    didn't -- his post-guilty plea, and that is his failure to

    22    comply with the terms of the plea agreement in terms of

    23    payments.

    24                    MR. TOM O'BRIEN:     Thank you, Your Honor.

    25                    If I may then, because the Court did mention the
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 41 of 67 Page ID #:6854
                                                                                  41


      1   earlier conduct, there is case law, document 136, we submitted

      2   to Your Honor with different districts, and the Court needs to

      3   make kind of a fine line between preplea, et cetera.

      4                   So if the Court's focus on not allowing the three

      5   points based on his inability to pay the $16 million, I would

      6   urge the Court to consider, as Mr. Davis indicated, the client

      7   is about 13 million into the 16- or 16-and-a-half-million

      8   dollars he owes.     He's almost there.

      9                   We had anticipated very robust discussions with

    10    the Government prior to his plea that he would be allowed to

    11    travel internationally where a lot of assets are.          The

    12    Government granted permission on several trips for the

    13    defendant to travel overseas and start to liquidate assets

    14    overseas.    At some point soon thereafter, the Government

    15    stopped granting permission which put the client in the bind of

    16    now trying to unload real estate.       And of course the pandemic,

    17    we can blame nobody on that.       That also had an effect on his

    18    ability.    He has conducted sales on some of these properties,

    19    and he is awfully close, Your Honor.

    20                    Part of the negotiations, the client did sign

    21    quitclaim deeds which are essentially held in the pocket of the

    22    Government.

    23                    THE COURT:    Right.   And that was -- in part that

    24    was covered in the plea agreement, and there was some

    25    subsequent negotiations and agreements.
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 42 of 67 Page ID #:6855
                                                                                  42


      1                   MR. TOM O'BRIEN:     Yes.   My point being,

      2   Your Honor, the defendant has done everything I believe in his

      3   power with an inability to travel to liquidate assets, being

      4   stuck here in the United States when the Government changes

      5   their mind for whatever reason.       They have the ability to do

      6   so.   We understand that.     And then he liquidated the best he

      7   could.    And he is awfully close.     To be able to raise that

      8   amount of money to date I think is actually a positive rather

      9   than most defendants probably before Your Honor who show up and

    10    nothing has been paid and U.S. Attorney's Office five years

    11    down the line has to go after him.

    12                    There are liens on the remaining properties from

    13    the IRS.   So the IRS will get their money.        And the defendant

    14    is working hard to finish that.       That was one of his goals is

    15    to get this done for sentencing.       He worked really hard to do

    16    that.    So if that is the reason, I would ask the -- urge the

    17    Court to please consider on the acceptance of responsibility

    18    part.

    19                    The last, I guess, is the policy thing.         I

    20    mentioned that we asked defendant to plead guilty as early as

    21    possible for all the obvious reasons to save the Court and

    22    hardworking court staff time, to save the U.S. Attorney's

    23    Office and all the federal agencies all the time it takes to

    24    prepare for trial.

    25                    In this particular case, the defendant pled to an
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 43 of 67 Page ID #:6856
                                                                                  43


      1   Information twice.     Not even an Indictment.      He couldn't

      2   frankly plead any earlier or accept responsibility any earlier

      3   than he did here.     One, of course, is with CDCA's three-count

      4   offer, and then kind of surprisingly a few months later SDNY

      5   comes up and demands that he pleads to a count which this

      6   office here in the plea agreement said we are not going to

      7   charge you with.     Same offense conduct.     So the defendant says,

      8   okay, I will plead to that count too.

      9                   Now, I know they are different offices and

    10    Los Angeles is not tied into New York other than the Department

    11    of Justice umbrella, but it is the Department of Justice.           And

    12    to force him to plead guilty to another count, there is a sense

    13    of unfairness on that that I don't think was considered by this

    14    office.    That being said, again, Your Honor, he pled to that

    15    count and an Information as well.       He couldn't have done it any

    16    earlier.

    17                    As far as I'm aware, all the conduct since his

    18    plea in December of 2019 before Your Honor and the spring of

    19    2020 before Your Honor again on the New York case, the 20-155,

    20    the client has been law-abiding.       He's traveled out of the

    21    country twice to try to sell assets, and then that stopped.

    22    He's been selling assets.      He's been cooperating with us.       All

    23    the other factors that the Court has considered, he's been

    24    doing those things.

    25                    So in order to accept -- the Court has mentioned
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 44 of 67 Page ID #:6857
                                                                                  44


      1   sending the message to the community, and I think that is

      2   right.   I think that is one of the factors the Court considers

      3   in imposing the sentence.      The other is sending the message to

      4   the people in the community who are thinking about pleading

      5   guilty or not.

      6                    And for someone -- the only thing that defendant

      7   really gets, as the Court is aware, instead of dragging this

      8   Court through God knows -- I couldn't count how long this case

      9   would have taken but a long time.       If we forced the Government

    10    to its burden of proof, the client would have gone through

    11    trial and would have lost three points, no acceptance of

    12    responsibility.    I understand that.

    13                     Here he has pled guilty early preIndictment, no

    14    grand jury in two different offices.        And I think he is

    15    entitled to acceptance of responsibility.         I think that is a

    16    fair thing for the defendant based on all the other factors the

    17    Court has considered.     I would ask the Court to adopt the

    18    probation officer's recommendation and move from there.

    19                     Other than that, I would submit, Your Honor, and

    20    defer to the Government.      And after that, again, the -- my

    21    client would like to allocute to the Court.

    22                     THE COURT:   All right.    Mr. Daniel O'Brien.

    23                     MR. DANIEL O'BRIEN:     I will try to take these

    24    arguments in reverse order.

    25                     The other Mr. O'Brien talks about policy
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 45 of 67 Page ID #:6858
                                                                                  45


      1   interests and that the Government should encourage people to

      2   resolve their cases preIndictment.        And as the Government has

      3   said in its briefings, it agrees.       It's important to try to not

      4   burden the Court with unnecessary trials, and a person who

      5   pleads guilty preIndictment is typically given quite a lot of

      6   clemency and appropriately so.

      7                   The Government would have taken a very different

      8   posture with respect to his acceptance of responsibility had

      9   the defendant simply complied with the terms of the bargain

    10    that he struck with the Government in October or November of

    11    2019.   But what did the defendant do after signing the plea

    12    agreement?    Well, 15 months later he still hasn't paid his

    13    taxes despite sitting upon over $30 million in real estate here

    14    in Southern California.

    15                    Now, I'm not sure if it was Mr. O'Brien who said

    16    this with regard to selling things at fire sales, but these

    17    aren't fire sales.     The sales that I have seen, the defendant

    18    is actually making a profit on these sales compared to what he

    19    paid for the properties, and these properties were just

    20    purchased, you know, a few years ago.

    21                    THE COURT:    When you say $30 million in real

    22    properties in Southern California, is that what you meant to

    23    say?

    24                    MR. DANIEL O'BRIEN:      Yes.   That is in the

    25    presentence report.
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 46 of 67 Page ID #:6859
                                                                                   46


      1                   THE COURT:    That is what I am looking up right

      2   now because it was my --

      3                   MR. DANIEL O'BRIEN:      Well, it was at the time of

      4   the signing of the plea agreement.        I'm sorry.

      5                   THE COURT:    All right.    That's okay.

      6                   MR. DANIEL O'BRIEN:      In addition, despite

      7   agreeing to file truthful Foreign Agent Registration Act

      8   statements to ensure public transparency, he's filed none.              He

      9   hasn't even filed an amended FARA statement with respect to the

    10    count of conviction dealing with Sri Lanka, and these are

    11    continuing offenses.     To this day, offenses are being committed

    12    by the defendant because he is refusing to register under FARA.

    13                    I know the Court said that -- something to the

    14    effect that it was not embracing the frivolous argument theory

    15    as a reason for denying acceptance of responsibility, but I

    16    think it is inescapable that there is a persistent lie that has

    17    been represented by Mr. Zuberi that he invested millions and

    18    millions of dollars in the Al Areen Resort & Spa.          There is no

    19    evidence of any such investment.       Whether it was

    20    70 million or only 35 million depends on which document he is

    21    representing the investment.       There is no investment.

    22                    And to this day I think he has filed false and

    23    misleading information to the Court.        I spoke of the -- I spoke

    24    with respect to OPIC during the nonpublic segment of this

    25    hearing.   One of the charitable works that the defendant is
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 47 of 67 Page ID #:6860
                                                                                  47


      1   claiming credit for in his final sentencing brief has to do

      2   with $400,000 in contributions to the San Gabriel Mosque.           That

      3   wasn't defendant's money.      The Government has provided the

      4   Court with evidence that the defendant submitted two invoices,

      5   one for $50,000, one for $350,000, to Person J for those

      6   contributions to the San Gabriel Mosque.         Those invoices were

      7   paid.   And then rather than contributing the entirety of the

      8   $400,000 to the San Gabriel Mosque, the defendant actually

      9   pocketed a portion of it, skimmed a portion of it.

    10                    And based upon the defendant's filings in his

    11    final sentencing brief, well, it appears that, depending upon

    12    the time frame -- if you consider donations that were made

    13    after the invoices as well as ones that were made before the

    14    invoices, he still didn't come up with $400,000 in donations

    15    but about 390,000.     And he includes in his calculations

    16    something about contributions to Biking For Books that has

    17    nothing to do with the San Gabriel Mosque.

    18                    So my point is there are many reasons to reject

    19    acceptance of responsibility in this case, and the other

    20    Mr. O'Brien seems to be focused on one.

    21                    THE COURT:    Well, let me make something clear.

    22    There is a count -- the single-count Information charging

    23    obstruction of justice and witness tampering.         But some of the

    24    discussion and some of what I placed on the record about the

    25    obstruction of justice pre-guilty plea has to do with the
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 48 of 67 Page ID #:6861
                                                                                  48


      1   upward adjustment.     So there are two different things.

      2                   MR. DANIEL O'BRIEN:      I actually wanted to speak

      3   to that because the other Mr. O'Brien is arguing that it is

      4   unfair what SDNY did to file charges when the Government agreed

      5   not to charge it.     But the reason the Government agreed not to

      6   charge the obstruction is because the parties -- first of all,

      7   Mr. Zuberi wasn't willing to admit it in the plea and because

      8   the parties agreed to litigate it at sentencing.          It makes no

      9   difference whether it is charged or litigated at sentencing

    10    because it makes no difference to the sentence imposed.

    11                    If SDNY had not filed any charge at all, it would

    12    make no difference to the sentencing today because the

    13    defendant would still have received a two-level enhancement for

    14    obstruction of justice based upon the series of obstructions

    15    argued by the Central District of California U.S. Attorney's

    16    Office.   So I understand why --

    17                    THE COURT:    All right.    There is no -- the

    18    guideline range does not reflect the single-count Information

    19    in the SDNY case because that conduct is captured in the

    20    two-level upward adjustment that was applied.

    21                    MR. DANIEL O'BRIEN:      Correct.

    22                    THE COURT:    So when I was going through the

    23    guideline calculation, I don't even mention the SDNY case

    24    because it's not even grouped.

    25                    MR. DANIEL O'BRIEN:      Right.   It has no impact.
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 49 of 67 Page ID #:6862
                                                                                  49


      1                    THE COURT:   Exactly.

      2                    MR. DANIEL O'BRIEN:     And as -- I appreciate the

      3   Court making a finding with regard to -- a factual finding with

      4   regard to exactly what that money was that was being paid back.

      5   It wasn't -- it was the repayment of the investment, and I

      6   appreciate the time and detail that the Court went into making

      7   its factual findings.

      8                    Mr. Davis talked about how Mr. Zuberi is

      9   underwater.    I don't understand his math.       The Court didn't

    10    impose the fine recommended by the Government.          It imposed a

    11    much lesser fine of $1,750,000.       He clearly has the ability to

    12    pay that fine.

    13                     Mr. Davis also made the point with respect to the

    14    FBAR, that it is not Mr. Zuberi's signature on the FBAR.

    15                     THE COURT:   On that one.

    16                     MR. DANIEL O'BRIEN:     Correct.   Well, on any of

    17    the FBARs that were filed.      But I addressed that point in my

    18    response to the defendant's initial sentencing factor analysis.

    19    In fact, I can pull it up, the page, for the Court, but I can

    20    recite it pretty much from memory.        And that is it doesn't

    21    matter whether the signatures are on it or not.          The

    22    correspondence shows that he was aware of it.         It shows that he

    23    was out of town and so he had to have an electronic signature

    24    sent.

    25                     Moreover, there are a lot of bases for the Court
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 50 of 67 Page ID #:6863
                                                                                   50


      1   to impose the sophisticated means enhancement, and I didn't

      2   take the Court's recitation of certain factors as being all

      3   encompassing.    I think there are many factors that's in the

      4   Government's briefing that was not specifically articulated by

      5   the Court in finding that sophisticated means applied in this

      6   case.   In fact, I know that the Court quite often said you were

      7   highlighting certain things or that -- and for other reasons.

      8                   And, in particular, I want to point out that,

      9   with regard to the sophisticated means, the defendant actually

    10    directed Person P not to file a tax return with respect to one

    11    of these shell companies or whatever that was created.           That

    12    shows a degree of sophistication and planning that exceeds the

    13    normal case.    So I would rely on things that I have already

    14    stated in my brief.     I don't need to repeat them here.        There

    15    are multiple reasons to impose the sophisticated means

    16    enhancement.

    17                    There were some points I wanted to make with

    18    respect to the final brief the defense has filed.          I don't

    19    really see the value in doing it right now with the exception

    20    of I do want to point out that, when we talk about all the

    21    humanitarian and charitable work that the defendant has claimed

    22    credit for, the Government agrees that much of it is impressive

    23    and it should be a factor.      It agrees with the Court it should

    24    be a factor in fashioning an appropriate sentence.          But it has

    25    to be counterbalanced obviously with the aggravating factors,
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 51 of 67 Page ID #:6864
                                                                                  51


      1   and I'm not going to recite them here.

      2                   One thing in particular that stands out, the

      3   defense is still claiming that the defendant tried to stop a

      4   Middle East war with respect to his involvement in Qatar, and

      5   the evidence that the Government has submitted to the Court

      6   flatly refutes that.     The Court knows from the Government's

      7   filings that this was a moneymaking enterprise, that in

      8   June 2017 he secretly lobbied on behalf of Qatar in violation

      9   of FARA, that he actually excitedly exclaimed, "If we pull this

    10    off, we will own half of Qatar."       And he received $4 million

    11    that same month from Qatar.

    12                    So this wasn't a patriotic endeavor.        It was

    13    something that was another part of the scheme for which the

    14    defendant had been charged.

    15                    I think I have addressed the major points.

    16    Unless the Court has any questions, I would submit.

    17                    THE COURT:    Thank you.    Someone has their phone

    18    on.

    19                    MR. DANIEL O'BRIEN:      It might be me, Your Honor.

    20    I apologize.

    21                    THE COURT:    Please turn it off.     I should have

    22    said this at the outset, and just remind there is no recording

    23    allowed in the courtroom.

    24                    Mr. Zuberi, I understand that you wish to address

    25    the Court as is your right.      So if you would stand at the
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 52 of 67 Page ID #:6865
                                                                                  52


      1   lectern, please.

      2                   THE DEFENDANT:     Thank you, Your Honor, for giving

      3   me the opportunity to say a few words.

      4                   Knowing that I would be nervous standing before

      5   you, I wrote a lengthy story of my life.         I hope you found

      6   those sentiments to be helpful in getting to know me a little

      7   bit more.

      8                   Please know that I am remorseful for my failure

      9   in this case.    Obviously I have nobody else to blame but myself

    10    for my conduct.    My family, my friends, and relatives trusted

    11    me to use good judgment.      I didn't.    I'm here today.    That

    12    proves that I have failed.

    13                    Your Honor, I wish I could undo the past, but I

    14    can't.   But I am deeply sorry, and of course, I am humiliated

    15    as I stand in front of you.      I am grateful for this country for

    16    second chance for those who earn it.        I'm determined to prove

    17    worthy of the second chance.       Knowing that my conviction would

    18    hurt my family and kids, especially my kids who are -- who have

    19    done nothing wrong, I have spent considerable time finding ways

    20    to be value to people.      Some of them are in the audience.

    21                    I have helped work on training people who are

    22    incarcerated, writing a book and training them on how to start

    23    a business when they get out of prison.        We have also started

    24    two websites, one for prisoners who are getting out of jails

    25    and other for veterans who are getting out of -- who are
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 53 of 67 Page ID #:6866
                                                                                  53


      1   getting discharged.     Those are just two of the ways.       There are

      2   many others.    It would just take too much time.        To amend my

      3   conduct for what I have done, I remain committed to using my

      4   story to make sure nobody else makes mistakes that I do.           At

      5   least they learn from me.

      6                   To close, I have no excuse for what I have done.

      7   I accept full responsibility, and I will make sure -- I will

      8   make sure that I am not in front of a court again.

      9                   Thank you.

    10                    THE COURT:    Thank you.

    11                    Do you wish to respond to any of the arguments

    12    made by the Government?

    13                    MR. TOM O'BRIEN:     No, Your Honor.     We will

    14    submit.   Thank you.    We have nothing further.

    15                    THE COURT:    Is there any legal cause why judgment

    16    should not now be imposed?

    17                    MR. TOM O'BRIEN:     No, Your Honor.

    18                    MR. DANIEL O'BRIEN:      No, Your Honor.

    19                    THE COURT:    All right.    Mr. Zuberi, would you

    20    stand at the lectern, please, with your counsel.

    21                    The Court has considered the sentencing factors

    22    set out at 18 United States Code Section 3553(a) as well as the

    23    advisory sentencing guidelines and hereby imposes the sentence

    24    as follows:

    25                    It is ordered that the defendant shall pay to the
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 54 of 67 Page ID #:6867
                                                                                  54


      1   United States a special assessment of $400 due immediately.

      2   Any unpaid balance shall be due during the period of

      3   imprisonment at the rate of not less than $25 per quarter and

      4   pursuant to the BOP's Inmate Financial Responsibility Program.

      5                   It is ordered that the defendant shall pay

      6   restitution in the total amount of $15,705,080.11 pursuant to

      7   18 United States Code Section 3663(a)(3).         Of course, to the

      8   extent that defendant has already made payments towards that

      9   obligation, those must be credited.

    10                    The amount of restitution ordered should be paid

    11    to the Internal Revenue Service.

    12                    Restitution shall be paid in full immediately.

    13    The Court finds from a consideration of the record that the

    14    defendant's economic circumstances allow for a full and

    15    immediate payment of restitution.

    16                    It is ordered that the defendant shall pay to the

    17    United States a total fine of $1,750,000 consisting of the

    18    following: In Count 1 of the Information in case

    19    No. 19 CR 642-1 -- that is the CACD case -- a fine of

    20    $1 million; on Count 2 of the Information in that case, a fine

    21    of $500,000; and Count 3 of the Information in that case, a

    22    fine of $250,000.     The total fine shall bear interest as

    23    provided by law if not paid immediately.

    24                    Pursuant to the Sentencing Reform Act of 1984, it

    25    is the judgment of the Court that the defendant
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 55 of 67 Page ID #:6868
                                                                                  55


      1   Imaad Shah Zuberi is hereby committed on Counts 1 through 3 of

      2   the Indictment in case No. 19 CR 642 in Count 1 of the

      3   Information in case No. 20 CR 155 to the custody of the Bureau

      4   of Prisons for a term of 144 months.        This term consists of

      5   60 months on each of Counts 1, 2, and 3 of the Information in

      6   case No. 19-642 and 84 months on count -- those are to run

      7   concurrently.    And then consecutively on Count 1 of the

      8   Information in case No. 20-155 to be served consecutively to

      9   the counts in case No. 19-642.

    10                    Upon release from imprisonment, the defendant

    11    shall be placed on supervised release for a term of three years

    12    consisting of three years on each of Counts 1 through 3 of the

    13    information in case No. 19-642 in Count 1 of the Information

    14    and in case No. 20-155.      All such terms to run concurrently and

    15    under the following terms and conditions:

    16                    He shall comply with the rules and regulations of

    17    the U.S. Probation and Pretrial Services Office and General

    18    Order 20-04 including condition 14, the second amended version

    19    of condition 14 in that general order.

    20                    During the period of community supervision, he

    21    shall pay the special assessment, the fine, and the restitution

    22    in accordance with this judgment's orders regarding such

    23    payment.

    24                    He shall truthfully and timely file and pay taxes

    25    owed for the years of conviction and shall truthfully and
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 56 of 67 Page ID #:6869
                                                                                  56


      1   timely file and pay taxes during the period of community

      2   supervision.

      3                   Further, the defendant shall show proof to the

      4   probation officer of compliance with this order.

      5                   He shall cooperate in the collection of a DNA

      6   sample from the defendant.

      7                   He shall apply all monies received from income

      8   tax refunds, lottery winnings, inheritance, judgments, and any

      9   other financial gains to the court-ordered financial

    10    obligations.    That is the fine and the restitution order.

    11                    The defendant shall submit his person, property,

    12    house, residence, vehicle, papers, computers, cell phones,

    13    other electronic communications or data storage devices or

    14    media, e-mail accounts, social media accounts, cloud storage

    15    accounts, or other areas under his control to a search

    16    conducted by United States Probation Officer or law enforcement

    17    officer.   Failure to submit to a search may be grounds for

    18    revocation.

    19                    The defendant shall warn any other occupants that

    20    the premises may be subject to searches pursuant to this

    21    condition.    Any search pursuant to this condition will be

    22    conducted at a reasonable time and in a reasonable manner upon

    23    reasonable suspicion that the defendant has violated a

    24    condition of his supervision and that the areas to be searched

    25    contain evidence of this violation.
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 57 of 67 Page ID #:6870
                                                                                  57


      1                   The defendant shall truthfully and timely file

      2   and pay taxes owed for the years of conviction and shall

      3   truthfully and timely file and pay taxes during the period of

      4   community supervision, and the defendant shall show proof to

      5   the probation officer of compliance with this condition.

      6                   The Court suspends the drug testing condition

      7   otherwise mandated by statute based upon the Court's

      8   determination that this defendant poses a low risk of future

      9   substance abuse.

    10                    All right.    Have the parties discussed a

    11    self-surrender date?

    12                    MR. DANIEL O'BRIEN:      No, Your Honor.

    13                    MR. DAVIS:    Your Honor, if I may clarify one part

    14    of the Court's judgment as it relates to the filing of tax

    15    returns from the years of conviction.        I believe -- Your Honor,

    16    there are two ways of fixing tax problems.         One is with a

    17    closing agreement which has been done in this case.          Another is

    18    filing amended returns.

    19                    THE COURT:    All right.

    20                    MR. DAVIS:    I just want to make sure he is not

    21    expected to do that.

    22                    THE COURT:    Because of the closing agreements?

    23                    MR. DAVIS:    Correct, Your Honor.

    24                    THE COURT:    Any objection?

    25                    MR. DANIEL O'BRIEN:      No objection, Your Honor.
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 58 of 67 Page ID #:6871
                                                                                   58


      1                   THE COURT:    Thank you.    That will be corrected.

      2                   MR. TOM O'BRIEN:     May I have one moment,

      3   Your Honor?

      4                   THE COURT:    Certainly.

      5                   MR. DANIEL O'BRIEN:      May I have just a moment?

      6                   (Counsel confer.)

      7                   MR. TOM O'BRIEN:     Your Honor, after discussions

      8   with Dan O'Brien, I believe the parties would agree in terms of

      9   increasing bail -- I want to point out that we have

    10    Mr. Zuberi's passport.      We had it since he stopped traveling.

    11                    THE COURT:    Well, let me interrupt for a moment.

    12    I'm not concerned about an increase in the bail amount.           He's

    13    not wearing an ankle bracelet.

    14                    MR. TOM O'BRIEN:     Not now.

    15                    THE COURT:    That's the condition that I think is

    16    appropriate.

    17                    MR. TOM O'BRIEN:     We're fine with that.

    18                    MR. DANIEL O'BRIEN:      Well, Your Honor, the

    19    Government was requesting an ankle bracelet plus telephonic

    20    voice location verification monitored by the probation

    21    department.    The Government also feels that an additional bond

    22    that the defendant was willing to post in the form of quitclaim

    23    deed to the property would greatly assist the Government in

    24    trying to secure Mr. Zuberi's surrender.

    25                    And the reason I was thinking of the $6 million
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 59 of 67 Page ID #:6872
                                                                                  59


      1   figure is because, by Mr. Davis's calculations, there's still

      2   $4 million to be paid in back taxes, plus the Court has imposed

      3   a fine of nearly $2 million.       So that gets us up to $6 million.

      4                    I think that -- ankle bracelets are not full

      5   proof.   I have personally experienced situations in my career

      6   where an ankle bracelet was defeated, and in a case like this

      7   where defendant was born in Pakistan, has family in Pakistan,

      8   has property in Pakistan, has represented that I believe he has

      9   millions of dollars in Pakistan, in a case where the defendant

    10    has literally spent in -- during the offense conduct almost

    11    half his time traveling overseas, I feel that the posting of an

    12    additional bond is needed in addition to the monitoring by the

    13    probation department.

    14                     THE COURT:   Mr. O'Brien?

    15                     MR. TOM O'BRIEN:    Well, Your Honor, we have my

    16    client's passport which we can turn into the Court if the Court

    17    wants.   The Government I believe has had my client's wife's

    18    passport for a long time as well.       They are all U.S. citizens.

    19    They are here.    We are going back and forth on some dispute on

    20    some of these properties, how they are encumbered, et cetera.

    21                     I guess my feeling is, Your Honor, he's not a

    22    flight risk.     He's a U.S. citizen.     He's known about the

    23    investigation for years.      Nothing has changed.      This is not

    24    like a jury trial where we proclaim innocence and suddenly he

    25    is convicted and a massive change of circumstances.          I think we
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 60 of 67 Page ID #:6873
                                                                                  60


      1   have seen the Government's recommendation for a fairly long

      2   time and the Court has imposed it.

      3                   He is being -- he's going several more years -- I

      4   calculate the top of my head -- in federal prison because he

      5   made 13 of the 16-and-a-half-million dollars.         The Government

      6   has liens on the remainder of the properties to get their

      7   fees -- their taxes back.      I think that is enough.

      8                   THE COURT:    Well, let me ask you this.       Are there

      9   liens on all the remaining unsold properties?

    10                    MR. DANIEL O'BRIEN:      No.

    11                    THE COURT:    Just a certain number of them;

    12    correct?

    13                    MR. TOM O'BRIEN:     Let me have Mr. Davis, if you

    14    don't mind, Your Honor.

    15                    THE COURT:    Of course.

    16                    MR. DAVIS:    So, Your Honor, by operation of law,

    17    as soon as a tax assessment is made, which has been done in

    18    this case, a federal tax lien arises on all properties and

    19    rights to properties of the defendant.         So the lien exists on

    20    all of his properties.      The IRS separately, because these

    21    properties, other than I think his residence, are held in

    22    LLC's.   So he owns or his wife owns the LLC which makes it more

    23    difficult for the IRS to collect on the property.

    24                    We -- as noted earlier, we gave quitclaim deeds

    25    as to the properties that basically would allow the Government
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 61 of 67 Page ID #:6874
                                                                                   61


      1   to move it out of an LLC and directly into his name subject to

      2   therefor directly the federal tax lien.

      3                   Additionally, the IRS has imposed what are known

      4   as nominee liens on most of the properties.         There may be one

      5   excepted, but I believe there are four nominee liens on the

      6   remaining properties which, from the IRS's perspective, go

      7   directly to the properties because basically they're

      8   disregarding the LLC's.      So the Government is protected in that

      9   fashion already.

    10                    THE COURT:    When you say a lien arises, you are

    11    talking about some of the common law interest.

    12                    MR. DAVIS:    By statute it is a lien.      The IRS

    13    then files something called a Notice of Federal Tax Lien which

    14    I believe has also been filed.

    15                    THE COURT:    Okay.   That was my -- that is what I

    16    am referring to.

    17                    MR. DAVIS:    That relates to basically giving

    18    notice to subsequent purchasers as to the facts of the lien.

    19                    THE COURT:    So has that notice of tax lien been

    20    filed on all the properties?       I don't believe it has.

    21                    MR. DAVIS:    So the notice of tax lien is filed,

    22    as I said, for all property and rights to property.          It is

    23    filed in the county.     My recollection is one has been filed

    24    here although off the top of my head I can't say for sure.              The

    25    IRS agents are here, and my accountant is here.          I believe a
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 62 of 67 Page ID #:6875
                                                                                  62


      1   notice of tax lien has been filed for all $16 million.

      2                   THE COURT:    For $16 million.

      3                   MR. DAVIS:    Yes.

      4                   THE COURT:    That's my question.     All right.

      5                   MR. DANIEL O'BRIEN:      Your Honor, but the problem

      6   here is the LLC's.     And it is one thing to file liens against

      7   the individual.    It's another thing to file liens against the

      8   nominee which is the LLC.      And my understanding is that no

      9   nominee liens have been filed with respect to those properties

    10    by Mr. Davis's request.

    11                    MR. DAVIS:    That is incorrect, Your Honor.

    12                    MR. DANIEL O'BRIEN:      And -- the other point I

    13    want to make is I believe that the quitclaim deed pertains to

    14    properties that have since been sold and liquidated.          So I

    15    don't think that there is any quitclaim deeds of properties

    16    that --

    17                    THE COURT:    You're saying the Government isn't

    18    holding any quitclaim deeds to properties other than those

    19    which have been liquidated.

    20                    MR. DANIEL O'BRIEN:      That is my understanding.

    21    Maybe I can confer with Mr. Davis and we can get our facts

    22    straight.

    23                    THE COURT:    Why don't you confer for a few

    24    moments.

    25                    (Counsel confer.)
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 63 of 67 Page ID #:6876
                                                                                  63


      1                   MR. DANIEL O'BRIEN:      What the Government has

      2   proposed is this.     The Government proposes that the defendant

      3   be given the surrender date of approximately 90 days in the

      4   future, and within some period of time set by the Court -- I

      5   don't know how many weeks it might take to happen, perhaps two

      6   weeks -- is that reasonable?

      7                   MR. DAVIS:    Certainly to execute them.       We are

      8   talking about filing quitclaim deeds to make sure that there's

      9   $6 million worth of property over which there are quitclaim

    10    deeds.   So if the Government wants to execute in some fashion,

    11    they would be able to do that without having to go through the

    12    LLC's.

    13                    MR. DANIEL O'BRIEN:      Correct.

    14                    MR. DAVIS:    The literal recording of that I don't

    15    want to promise because we are in a pandemic and a lot of these

    16    offices are closed, but we can at least deliver them to the

    17    Government, and they can do what they want with them.

    18                    MR. DANIEL O'BRIEN:      So the quitclaim deeds

    19    totaling $6 million plus the ankle bracelet and the voice

    20    recognition monitoring.

    21                    THE COURT:    All right.    So, first of all, I'm

    22    going to make the order with respect to it's no longer pretrial

    23    conditions of release but the defendant's release until the

    24    date of self-surrender that he report to the United States

    25    Probation Office by the close of business today located at
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 64 of 67 Page ID #:6877
                                                                                  64


      1   300 North Los Angeles Street for instructions as to the

      2   electronic monitoring ankle bracelet and a voice recognition

      3   software.

      4                   And then this may be too early.       You may not have

      5   an answer for this.     The self-surrender date in 90 days, does

      6   the defense at this time anticipate making a motion for bail

      7   pending appeal?

      8                   MR. TOM O'BRIEN:     I don't have an answer yet,

      9   Your Honor.    We have to discuss this with the client obviously.

    10    The 90-day surrender date is certainly fine.         The only issue I

    11    raised with Mr. Dan O'Brien is, because, of course, of COVID --

    12    and the client has submitted documentation regarding his

    13    medical condition that I think would put him in a higher risk

    14    than many depending on how the COVID progresses -- if we can

    15    petition the Court for an extension potentially after that if

    16    necessary.

    17                    THE COURT:    That is always an option.

    18                    MR. TOM O'BRIEN:     All right.

    19                    THE COURT:    All right.    So 90 days would put us

    20    in May.

    21                    If your client could join you.

    22                    MR. TOM O'BRIEN:     Please.

    23                    THE COURT:    So, Mr. Zuberi, you are ordered that

    24    you shall surrender yourself to the institution designated by

    25    the Bureau of Prisons on or before 12:00 o'clock noon on
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 65 of 67 Page ID #:6878
                                                                                  65


      1   Tuesday, May 25th, 2021.      If the institution hasn't been

      2   designated, then you are to report on or before that same day,

      3   Tuesday, May 25th, 2021, to the United States Marshal located

      4   at the Roybal Federal Building, 255 East Temple Street,

      5   Los Angeles, California.

      6                    So unless you are told otherwise, you are to

      7   report to the facility that's been designated.

      8                    Is there a request for placement in

      9   Southern California?

    10                     MR. TOM O'BRIEN:    Yes, Your Honor.     Thank you.

    11                     THE COURT:   All right.    That will be the

    12    recommendation of the Court to the Bureau of Prisons.

    13                     There are no counts to be dismissed.

    14                     The bond will not -- will be exonerated upon the

    15    self-surrender.

    16                     Mr. Zuberi, by pleading guilty and by the terms

    17    of the plea agreements that you signed in these cases, you have

    18    given up most of your rights to appeal your convictions and

    19    your sentence.    I'm still required to inform you about the

    20    appeal process.

    21                     So a defendant may appeal by filing a Notice of

    22    Appeal with the clerk of court.       He may ask that he be allowed

    23    to file any such Notice of Appeal without paying the fee that

    24    is usually required.     You have 14 days or two weeks from

    25    today's date to file your Notice of Appeal or you lose your
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 66 of 67 Page ID #:6879
                                                                                  66


      1   right to appeal.

      2                   Do you understand?

      3                   THE DEFENDANT:     Yes.

      4                   THE COURT:    Anything further from either side?

      5                   MR. TOM O'BRIEN:     No, thank you, Your Honor.

      6                   MR. DANIEL O'BRIEN:       Your Honor, can we get a

      7   concrete date for the defense to provide the quitclaim deeds?

      8                   THE COURT:    Thank you.     So the quitclaim deeds to

      9   the properties that have been discussed, let's make that

    10    Friday, March 5th.     That's two weeks from tomorrow.       Friday,

    11    March 5th by 4:00 o'clock p.m.

    12                    MR. DANIEL O'BRIEN:       Thank you, Your Honor.

    13                    THE COURT:    All right.

    14                    (Proceedings concluded at 1:29 p.m.)

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 2:19-cr-00642-VAP Document 337 Filed 03/05/21 Page 67 of 67 Page ID #:6880
                                                                                  67


      1                     CERTIFICATE OF OFFICIAL REPORTER

      2

      3

      4

      5                   I, MIRANDA ALGORRI, FEDERAL OFFICIAL REALTIME

      6   COURT REPORTER, IN AND FOR THE UNITED STATES DISTRICT COURT FOR

      7   THE CENTRAL DISTRICT OF CALIFORNIA, DO HEREBY CERTIFY THAT

      8   PURSUANT TO SECTION 753, TITLE 28, UNITED STATES CODE THAT THE

      9   FOREGOING IS A TRUE AND CORRECT TRANSCRIPT OF THE

    10    STENOGRAPHICALLY REPORTED PROCEEDINGS HELD IN THE

    11    ABOVE-ENTITLED MATTER AND THAT THE TRANSCRIPT PAGE FORMAT IS IN

    12    CONFORMANCE WITH THE REGULATIONS OF THE JUDICIAL CONFERENCE OF

    13    THE UNITED STATES.

    14

    15                         DATED THIS    5TH   DAY OF MARCH, 2021.

    16

    17

    18                         /S/ MIRANDA ALGORRI
                               ______
    19                         MIRANDA ALGORRI, CSR NO. 12743, CRR
                               FEDERAL OFFICIAL COURT REPORTER
    20

    21

    22

    23

    24

    25
